Citation Nr: 1117246	
Decision Date: 05/04/11    Archive Date: 05/10/11

DOCKET NO.  94-49 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for residuals of a pelvis fracture.

2.  Entitlement to an increased initial disability rating for service-connected post traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

James Alsup, Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to May 1971.  Service in Korea is evidenced in the record.   

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

Procedural history

The Veteran initially sought service connection for a pelvis disorder in a June 1971 claim.  The claim was denied based on a VA administrative decision that the Veteran had been discharged under less than honorable conditions.  In March 1988, the RO denied service connection for a pelvis disorder and in April 1988 VA found that the Veteran was discharged under honorable conditions for VA purposes.  In July 1989, the Board denied the Veteran's claim for service connection for a pelvis disorder.

In May 1994, the Veteran submitted a claim for service connection for PTSD and a pelvis disorder.  The claim for PTSD was granted in a July 1994 rating decision which evaluated the disability as 30 percent disabling effective from the date VA received the Veteran's claim, 12 May 1994.  The July 1994 rating decision denied the Veteran's claim for a pelvis disorder for lack of new and material evidence.  The Veteran disagreed with the disability rating awarded for service-connected PTSD and the decision regarding service connection for a pelvis disorder and perfected an appeal.  

In December 1988, February 1995 and September 2002, the Veteran testified at hearings at the RO before local hearing officers.  Transcripts of those hearings have been associated with the Veteran's VA claims folder.

In a February 2004 decision, the Board remanded the Veteran's claims for compliance with statutes regarding notification to the Veteran and development of his claim, including obtaining documentary evidence.  In February 2007, the Board remanded the Veteran's claims requiring VA to obtain VA treatment records and for a VA psychological examination.  In a July 2009 decision, the Board reopened the Veteran's claim for a pelvis disorder and remanded the claims for further development including a medical examination of the Veteran's pelvis disorder.

The RO determined in a December 2008 rating decision that the Veteran was entitled to a 100 percent disability for service-connected PTSD effective 4 February 2008.


FINDINGS OF FACT

1.  Clear and convincing medical evidence supports a conclusion that the Veteran's pre-existing pelvis fracture was not aggravated beyond the natural progress of the disorder during his active duty service.

2.  The Veteran's PTSD was manifested in June 1994 by complaints of irritability and mood swings, avoidance of crowds, sleep disturbances including nightmares that occurred about two times per week, hypervigilance and severe startle reaction, constricted affect, reported auditory hallucinations, poor insight and impaired memory and concentration.

3.  The Veteran's PTSD was manifested in October 1997 by complaints of flashbacks of experiences in Korea, startle reaction, crowd avoidance, constricted mood, positive paranoia, reported auditory hallucinations, good memory and adequate concentration without suicidal or homicidal ideation, occasional tangential thought process and a GAF score of 60.

4.  The Veteran's PTSD was manifested in March 1999 by complaints of persistent frustration, irritability and depression, severely impaired sleep including frequent night sweats and nightmares occurring about three or four times per week, isolation from family and friends, suspicious and hostile behavior toward others, crowd avoidance, flashbacks that occurred several times a week, no goal directed or pleasurable activity, sparse and non-spontaneous speech, avoidance of eye contact, depressed mood, paranoid persecutory ideation without suicidal or homicidal ideation, intact memory, impaired concentration, judgment that is compromised under stress and a GAF score of 45.

5.  The Veteran's PTSD was manifested in January 2002 with anxious, slightly hostile and low-spirited mood, reported auditory hallucinations, some paranoid ideation, slow reaction and memory and a GAF score of 51.

6.  The Veteran's PTSD was manifested in July 2006 with reported nightmares, flashbacks, hypervigilance, startle reflex, anger and hostility, depressed mood, blunted affect, normal thought and concentration process, no suicidal or homicidal ideation, fair insight and judgment and fair impulse control and a GAF score of 50.

7.  The Veteran's PTSD was manifested in February 2008 by complaints of frequent daily bad memories, nightmares with night sweats, hypervigilance, irritability, crowd avoidance, panic attacks, distrust of strangers, anxious mood and suspicious attitude, blunted affect, thought processes marked by loose associations with tangentiality and circumstantiality, paranoid thinking, reported auditory hallucination without suicidal or homicidal ideation, weak memory, poor concentration and insight, impaired judgment and a GAF score of 48.

8.  The medical and other evidence of record demonstrates that the Veteran's service-connected disabilities, alone, render him unable to secure or follow a substantially gainful occupation.



CONCLUSIONS OF LAW

1.  Entitlement to service connection for residuals of a pelvis fracture is not warranted.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2010).

2.  The criteria for a 70 percent disability rating for service-connected PTSD have been met for the period between May 12, 1994 and February 3, 2008.  38 U.S.C.A. § 1155 (West 1991) and (West 2002); 38 C.F.R. § 4.132, Diagnostic Code 9411 (1993-95) and 38 C.F.R. § 4.130, Diagnostic Code 9411 (1996-2010).

3.  The criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 and 2002); 38 C.F.R. § 4.16(c) (1994-95); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.16, 4.19 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran entered service with the U.S. Army in October 1967 after having military entrance physical examinations in August 1965, May and August 1966.  The May 1966 Report of Medical History filled out by the Veteran indicated that he "fell on job Oct. 14, 1965," and suffered fracture of the lumbar spine and right pelvis.  The induction physician's notes indicate that the Veteran claimed to have continuing trouble with residuals of the back and pelvis fractures.  A note dated 22 August 1966 appears on the May 1966 Report of Medical Examination that states "no additional defects discovered, fit for military service."  The Veteran has contended that while assigned to a unit standing guard on the Korean DMZ, he reinjured his pelvis when the bunker in which he was positioned fell in on him and others in the bunker as a result of a North Korean attack.  The Veteran essentially contends that he has suffered continuing pain since that injury and he seeks service connection for the chronic pain.  The Veteran also contends that his PTSD was worse than VA has recognized since his initial grant of service connection.

The Board will first address preliminary matters and then render a decision on the issues on appeal.

Stegall concerns

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United States Court of Appeals for Veterans Claims (the Court) held that compliance with remand instructions is neither optional nor discretionary and that the Board errs as a matter of law when it fails to ensure compliance with remand orders.  Although VBA is required to comply with remand orders, it is substantial compliance, not absolute compliance that is required.  See Dyment v. West, 13 Vet.App. 141, 146-47 (1999) (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination "more that substantially complied with the Board's remand order").

As noted above, the Board has remanded the Veteran's claims three times for further procedural and evidentiary development.  Specifically, the Board ordered VBA in a February 2004 remand to comply with statutorily required notice and development designed to assist the Veteran in making his claim.  In the February 2007 remand, the Board ordered VBA to obtain outpatient records from VA facilities and conduct a psychiatric examination of the Veteran.  In the July 2009 remand, the Board ordered VBA to provide the Veteran with a medical examination of his claimed pelvis disorder including an opinion regarding whether it had been aggravated during service.

The Board notes that VBA provided the Veteran with psychiatric examinations in June 1994, October 1997, March 1999, January 2002, July 2006, and February 2008.  In addition, VBA provided the Veteran with a medical examination regarding his claimed pelvis disorder in April 2010 and that the examination report includes an opinion regarding whether the pre-existing disorder had been aggravated during service.  In addition, the Board notes that the Veteran was informed of what evidence is necessary to support a claim for service connection and how VA determines a disability rating and an effective date in a letter dated April 2007.  A review of the record indicates that outpatient records from VA facilities in East Orange and Lyons, New Jersey, were obtained and made part of the Veteran's VA claims folder.  

For the reasons stated above, the Board finds that VBA has substantially complied with the Board's remand orders of 2004, 2007 and 2009.

Duties To Notify And To Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1).  

The Veteran was notified in letters dated June 2001, February 2004, February 2006 and April 2007of the evidence required to substantiate a claim for service connection.  In addition, the Veteran was informed of how VA determines a disability rating and an effective date for a claimed disability in letters dated April 2007 and January 2008.  The Veteran was also informed of the steps VA would take to assist him in developing his claim, including providing him with a medical examination and obtaining pertinent records from VA, military and other federal and state agencies, and from private medical or employment providers.  

The Board notes that with regard to the claim for increased disability ratings for service-connected PTSD, the claim arises from an initial disability rating following grant of service connection.  The United States Court of Appeals for the Federal Circuit and the Court have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Goodwin v. Peake, 22 Vet.App. 128 (2008).  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The Board also observes that the Veteran has not contended, nor does the record indicate, that his claim has been prejudiced by a lack of notice.  See Goodwin supra at 137 [Where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements].

The record shows that VBA obtained the Veteran's service treatment records, records from the SSA that pertained to the claims under consideration, service treatment records, VA treatment records and private medical records that were identified by the Veteran.  As noted above, the Veteran received numerous VA psychiatric examinations, and a medical examination in April 2010.  

The Veteran has been represented by a service representative and has been informed by the RO of the law and regulations that apply to his claims.  The Board notes that the Veteran has presented evidence at hearings before local hearing officers.

For those reasons, the Board finds that VBA satisfied the duties to assist and notify the Veteran, and that all due process has been provided.  The Board will proceed to a decision on the claims on appeal.

Entitlement to service connection for residuals of a pelvis fracture.

Relevant law and regulations
Service connection - in general

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).

In order to establish service connection or service-connected aggravation for a present disability, there must be (1) evidence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163 at 1166-67 (Fed. Cir. 2004).

Presumption of soundness and aggravation

A veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto. 38 U.S.C.A. §§ 1111, 1132 (West 2002); 38 C.F.R. § 3.304(b) (2010).

A pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease. See 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2010).

"Clear and unmistakable evidence" is a more formidable evidentiary burden than the preponderance of the evidence standard. See Vanerson v. West, 12 Vet. App. 254, 258 (1999) [noting that the "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than that of "clear and unmistakable evidence"].  It is an "onerous" evidentiary standard, requiring that the preexistence of a condition and the no-aggravation result be "undebatable." See Cotant v. West, 17 Vet. App. 116, 131 (2003) citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993).

VA's General Counsel has held that to rebut the presumption of sound condition under 38 U.S.C. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service. The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches. See VAOPGCPREC 3- 2003; see also Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service. See 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. §§ 3.304, 3.306(b) (2010).

Analysis

As discussed above, the Veteran fell from a scaffold and broke his back and right pelvis before he entered service. He has never contended otherwise.  The Veteran's service treatment records include the induction physicals which appear to show that the Veteran was initially examined and determined not to be fit for entry into the Army until 22 August 1967.

As noted above, in order to establish service connection or service-connected aggravation for a present disability, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  The Board will address each Shedden element in turn.  In addition, as stated above, the evidence regarding aggravation of a pre-existing pelvic disorder must be clear and unmistakable evidence that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.

With regard to element (1), the Board notes that the April 2010 VA examiner provided the following diagnosis after examining the Veteran: "healed pubic ramus fracture with mild residual pain (pelvic condition)."  In order to be considered for service connection, a claimant must first have a disability.  In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court noted that Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents had resulted in a disability. See also Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) [service connection may not be granted unless a current disability exists].  A "current disability" means a disability shown by competent medical evidence to exist.  See Chelte v. Brown, 10 Vet. App. 268 (1997).  

In this case, the diagnosis of the Veteran's pelvic disorder is "healed pubic ramus fracture."  The current symptoms involve "mild residual pain."  In Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), the Court held that pain, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999)appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez- Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).   However, in this case, there is a diagnosed condition underlying the Veteran's disorder; a healed fracture.  Thus, the Board finds that the benefit of the doubt supports the Veteran and accordingly finds that element (1) has been satisfied.

With regard to element (2), the Veteran has consistently stated that he entered service with a pre-existing pelvis fracture.  See for example February 1971 VA medical evaluation.  It appears from the evidence of record that the Veteran's condition was sufficiently resolved that upon entry to the armed services, he met military standards.  The Veteran, however, has maintained that he was given a "permanent profile" which provided that he did not have to do prolonged marching or other physical activity during his basic training period.  Apparently, the permanent profile was lost.  See for example, December 1988 hearing transcript at page 3.  After review of the entire record, the Board finds that it contains clear and unmistakable evidence that the Veteran's residuals of pelvic fracture injury occurred and existed prior to service

The Veteran contends that he was transferred to Korea after basic training and after arrival in country he was assigned to an infantry unit and manned a bunker on the Korean demilitarized zone (DMZ).  The Veteran has testified that at some undefined date, the North Koreans attacked the bunker and sandbags fell on him, re-injuring his pelvis and back.  He has testified that he was transported from the DMZ for medical treatment of the injuries at hospitals in Korea and that he eventually was returned to duty.  See for example, February 1995 hearing transcript at pages 15-19.  

The Board notes that in the December 1988 hearing, the Veteran did not contend the bunker injury was caused by hostile action by the North Korean military, but rather testified that rain caused the collapse of sand bags in the bunker.  See December 1988 hearing transcript at page 5.  He testified in December 1988 that he was treated in a hospital in Korea for about a week before returning to his unit at Camp Casey and his subsequent return to the U.S.  See December 1988 hearing transcript at pages 6-7.  In February 1995, the Veteran testified that he was sent to a field hospital in Inchon for two weeks and then to Camp Casey for about a month where he was put in traction.  See February 1995 hearing transcript at page 17.  In September 2002, the Veteran testified that he was injured when a bunker collapsed on him during combat in Vietnam.  See September 2002 hearing transcript at page 8.  

The Veteran's service treatment records contained in the Veteran's VA claims folder do not include any entries indicating he received medical treatment in Korea for any disorder.  The Veteran's service personnel records do show he was assigned to Company B, 3rd Battalion, 32 Infantry, 7th Infantry Division between about January 1967 and February 1968.  The Veteran testified that records of his medical treatment did exist at one point and he could not understand why those records were no longer in his VA claims folder.  See February 1995 hearing transcript at page 15.  

The Veteran further testified that he was treated during the military at Fort Dix before his discharge and that he was to receive a medical discharge as a result of injuries.  See February 1995 hearing transcript at page 21.  Service treatment records in the Veteran's VA claims folder do show that the Veteran was provided a mental health evaluation after he was returned to the Army after about 10 months of being absent without leave (AWOL).  In addition, those records include an Army medical officer's opinion that a medical board was not necessary in the Veteran's case because the Veteran was fit for duty with a permanent profile limiting certain physical activity.  But service treatment records do not show that the Veteran received any medical treatment for ongoing symptoms of pelvic pain or other disorder related to his pre-service pelvic fracture.  Indeed, service personnel records include an August 1971 request for medical records from the U.S. Army Hospital at Fort Bragg, North Carolina, for August 1969 records pertaining to the Veteran and treatment of "pelvis, back, leg and shoulder condition."  The response indicates there were no records on file.  

In this case, the Board finds that the Veteran is not credible when he describes the nature and extent of injury he claims to have had during his active duty service in Korea.  His testimony has been inconsistent and has become more elaborate as time went on; for example, his 1971 and 1988 statements are almost congruent, whereas his February 1995 and following statements relate that he was injured during combat action and was treated for about a month after he sustained the injury.  

There is nothing in the record to indicate that the Veteran was involved in combat other than his own statements which are inconsistent to the degree that the earlier statements do not contend that he was injured as a result of combat. The Board acknowledges that the Veteran's statements are consistent to the limited extent that the Veteran has claimed that he reinjured his pelvis when a bunker caved in on him.  The Board observes, however, that the contemporary documentary evidence does not show an injury was incurred during service.  

The Court has held that contemporaneous evidence has greater probative value than history as reported by the claimant. See Curry v. Brown, 7 Vet. App. 59, 68 (1994). The Court has also held that the Board may consider whether a veteran's personal interest may affect the credibility of testimony. See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  The contemporaneous evidence in the Veteran's service treatment records are silent regarding treatment of his pelvis or any disorder related to it.  The August 1971 request for medical records from the U.S. Army Hospital at Fort Bragg, North Carolina, was negative.  Similarly, the Veteran's 1987 application for social security benefits does not indicate any concern with pelvic pain or other disorder related to the pelvis.  Nor does the November 1987 letter from Dr. R.Z.  Dr. R.Z. described the Veteran's low back disorder and indicated that the Veteran's back and pelvis were injured prior to service, but he did not indicate the pelvis was injured during service.  Instead, Dr. R.Z. only stated that the Veteran reinjured his back during service.  

In sum, the Board finds that contemporary records do not show an in-service incurrence of an injury to the Veteran's pre-existing pelvis fracture and that the Veteran's statements raise questions regarding his credibility.  The Board finds that the contemporary evidence leads to an undebatable conclusion that the Veteran was not injured during his active duty service.  For that reason, the Board finds that element (2) is not satisfied and that the Veteran's claim fails on that basis alone.

For the sake of completeness, the Board will briefly address the remaining Shedden element. See Luallen v. Brown, 8 Vet. App. 92, 95-6 (1995), citing Holbrook v. Brown, 8 Vet. App. 91, 92 (1995) [the Board has the fundamental authority to decide a claim in the alternative].

As noted above, the Veteran was examined in April 2010 by a VA medical examiner who reviewed the Veteran's VA claims folder and opined that the Veteran's current pelvic condition was not at least as likely as not related to his active duty service.  The opinion was supported by the rationale that the Veteran had a pre-existing pelvic condition prior to service and that there was no record of an injury or other event that aggravated the pelvis beyond the natural progress of the disorder.  In essence, the examiner found that the Veteran's pelvic fracture healed prior to service and remains healed.  

The Board notes that the examiner's opinion is couched in language for a preponderance of the evidence and not in the language of the burden applicable in this claim.  The Board finds that the evidence is, however, undebatable in that there is no in-service injury of the Veteran's pelvis demonstrated by record evidence.  While the Veteran is certainly qualified to testify about events that happened to him such as sandbags causing him injury, his statements are not presumed to be true and are not taken out of context rest of the record.  As discussed above, the Board has determined that when the Veteran's statements are viewed in light of contemporaneous documentary evidence, they are not as probative and are not as credible given the contemporary evidence.  For those reasons, the Board finds that the Veteran's claim also fails because the evidence is undebateable that his current pelvic pain is not beyond the natural progress of his pre-existing pelvic fracture.


Entitlement to an increased initial disability rating for service-connected PTSD.

Relevant law and regulations

Increased ratings - in general

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2010).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual disorders in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2010).

Fenderson consideration

The Court has held that an appeal from an initial rating is a separate and distinct claim from a claim for an increased rating.  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Assignment of diagnostic code

The Veteran's service-connected PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411 [PTSD].  As noted in the Introduction, the Veteran was service connected for PTSD effective 12 May 1994.  The Veteran's service-connected PTSD was rated 30 percent disabling effective from 12 May 1994 through 23 March 1999; 50 percent disabling effective 24 March 1999 through 3 February 2008; and, 100 percent disabling effective from 4 March 2008.  He contends that his PTSD was worse than VA evaluated from the date of service connection until he was awarded the current 100 percent disability rating.  See DAV Post-Remand Brief at page 1.  

The criteria for Diagnostic Code 9411 changed in 1996 and has remained the same since.  Thus, there are two different sets of rating criteria that apply.  The Veteran is entitled to determination of his disability rating under the criteria of the diagnostic code that was in effect at the time.  For that reason, the Board will address the criteria of the prior iteration of Diagnostic Code 9411 for the period between the effective date of the Veteran's service connection and the effective date of the new and current criteria, and the Board will apply the current criteria for the period beginning with its effective date to the 4 February 2008 effective date of the Veteran's 100 percent disability rating.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Diagnostic Code 9411 is deemed by the Board to be the most appropriate primarily because it pertains specifically to the primary diagnosed disability in the Veteran's case (PTSD).  The Board can identify nothing in the evidence to suggest that another diagnostic code would be more appropriate, and neither the Veteran nor his representative have requested that another diagnostic code be used.  In any event, all psychiatric disabilities, except eating disorders, are rating using identical schedular criteria under both the previous and current versions of the applicable general rating formulae.  Accordingly, the Board concludes that the Veteran is appropriately rated under Diagnostic Code 9411.

Schedular criteria prior to 8 October 1996

The General Rating Formula for Psychoneurotic Disorders provided for a 100 percent disability rating when the evidence establishes that the attitudes of all contacts except the most intimate are so adversely affected as to result in virtual isolation in the community; totally incapacitating psychoneurotic symptoms bordering on gross repudiation of reality with  disturbed thought or behavioral processes associated with almost all daily activities such as fantasy, confusion,  panic and explosions of aggressive energy resulting in  profound retreat from mature behavior; demonstrably unable to obtain or retain employment.

 A 70 percent disability rating is warranted when the evidence establishes that the ability to establish and maintain effective or favorable relationships with people is severely impaired; the psychoneurotic symptoms are of such severity and persistence that there is severe impairment in the ability to obtain or retain employment.

A 50 percent disability rating is provided when the evidence establishes the ability to establish or maintain effective or favorable relationships with people is considerably impaired; by reason of psychoneurotic symptoms the reliability, flexibility and efficiency levels are so reduced as to result in considerable industrial impairment.

 A 30 percent disability rating is provided when there is evidence that establishes definite impairment in the ability to establish or maintain effective and wholesome relationships with people; the psychoneurotic symptoms result in such reduction in initiative, flexibility, efficiency and reliability levels as to produce definite industrial impairment.

38 C.F.R. § 4.132, Diagnostic Code 9411 (1993-96).

Schedular criteria after 7 October 1996

Under 38 C.F.R. § 4.130, and the General Rating Formula for Mental Disorders including Diagnostic Code 9411 (2010), a 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events). 

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.  

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance or minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  

Global Assessment of Functioning

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 61 and 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  See 38 C.F.R. § 4.130 [incorporating by reference the VA's adoption of the DSM-IV, for rating purposes].

Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  A score from 21 to 30 is indicative of behavior which is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment or inability to function in almost all areas.  A score of 11 to 20 denotes some danger of hurting one's self or others (e.g., suicide attempts without clear expectation of death; frequently violent; manic excitement) or occasionally fails to maintain minimal personal hygiene (e.g., smears feces) or gross impairment in communication (e. g., largely incoherent or mute).  A GAF score of 1 to 10 is assigned when the person is in persistent danger of severely hurting self or others (recurrent violence) or there is persistent inability to maintain minimal personal hygiene or serious suicidal acts with clear expectation of death.  See 38 C.F.R. § 4.130.


Schedular rating prior to 8 October 1996

The Veteran's service-connected PTSD was rated 30 percent disabling effective from 12 May 1994 until the 8 October 1996 effective date of the new diagnostic code criteria.  Thus, the Board will address whether the Veteran was entitled to a disability rating in excess of 30 percent during the period under review.  

The pertinent medical evidence of record includes a June 1994 VA medical examination.  The examiner diagnosed the Veteran with "severe" PTSD and noted that the Veteran complained of difficulty with interpersonal relationships, irritability and mood swings, avoidance of social contact with people, resentment of authority, sleep disturbances including nightmares and night sweats, severe startle reflex and hypervigilant behavior.  The examiner reported that the Veteran was oriented to time, place and person, but was tense and visibly anxious.  The examiner noted that the Veteran's hands and voice were "tremulous," and that the Veteran's palms were moist.  The examiner noted that the Veteran was "tearful" when describing the events of his stressor and that his affect was "constricted."  The examiner noted there was "no disturbance of mental stream, thoughts or perception," but reported the Veteran had poor insight and impaired memory and concentration.  The examiner did not provide a GAF score.

The next examination report in the record is dated October 1997, after the effective date of the new criteria.  As noted above, in order to show a higher 50 percent disability rating, the evidence must show that the Veteran's "ability to establish or maintain effective or favorable relationships with people is considerably impaired; [or], by  reason of psychoneurotic symptoms the reliability, flexibility and efficiency levels are so reduced as to  result in considerable industrial impairment.  A 70 percent rating is warranted when the evidence shows that the ability to establish and maintain effective or favorable relationships with people is severely impaired; the psychoneurotic symptoms are of such severity and persistence that there is severe impairment in the ability to obtain or retain employment.  

The 1994 VA examiner reported that the Veteran was visibly anxious and tense, that his memory and concentration were impaired.  The Veteran reported sleep disturbances that occurred three or four times per week.  He avoided crowds and had difficulty with interpersonal relationships and inability to hold jobs because of his resentment of authority.  He reported irritability and mood swings and told the examiner that his first marriage ended because of his behavior.  

The evidence clearly shows considerable impairment to establish and maintain effective and favorable relationships with people.  The Board notes that the term 'severe' is not defined in VA regulations.  The term 'severe', however, is generally defined as "of a great degree: serious." See Webster's Ninth New Collegiate Dictionary (1990) 1078.  Loss of a marriage, crowd avoidance and inability to hold jobs are severe consequences of the symptoms the Veteran reported.  The evidence meets the criteria for a 50 percent disability rating.  The evidence also meets the 70 percent criteria.

The term severe used in the context of the old rating criteria is evident in the 70 percent criteria more so than in the 50 percent criteria: "[the Veteran's ability to] establish and maintain effective or favorable relationships with people is severely impaired; the psychoneurotic symptoms are of such severity and persistence that there is severe impairment in the ability to obtain or retain employment.  Here, the Veteran stated he avoids contact with people.  The Board observes that without contact, it is difficult to have effective relationships with people.  The Veteran's inability to obtain or retain employment was impaired by his impaired memory and concentration, his poor insight and his reaction when dealing with people; that is, the tense and visibly anxious symptoms described by the examiner.  After review of the entire report, the Board finds that although the Veteran may not meet every aspect of the 70 percent criteria under the old diagnostic code provisions, he does not have to; the 70 percent criteria more accurately describe the nature and extent of the social and industrial impairment the Veteran manifested between 12 May 1994 and 7 October 1996.  For that reason, the Board finds that the Veteran's claim for a disability rating in excess of 30 percent is warranted and assigns a 70 percent disability rating effective from 12 May 1994 to 7 October 1996.

The Board will also briefly address whether the Veteran was entitled to a 100 percent disability rating under the old criteria during the period when the criteria were effective.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) [when a veteran is not granted the maximum benefit allowable under the Rating Schedule, the pending appeal as to that issue is not abrogated].  For reasons expressed immediately below, the Board concludes that the evidence does not support a conclusion that the Veteran has symptoms of total occupational and social impairment which would warrant the assignment of a 100 percent disability rating.

To establish a 100 percent disability rating, the evidence must show that the Veteran was in virtual isolation in the community and that he exhibited totally incapacitating psychoneurotic symptoms bordering on gross repudiation of reality with  disturbed thought or behavioral processes associated with almost all daily activities such as fantasy, confusion,  panic and explosions of aggressive energy resulting in  profound retreat from mature behavior, or that the evidence establishes that he was demonstrably unable to obtain or retain employment.  Simply put, the evidence does not show the Veteran was in virtual isolation in the community.  Rather, he avoided contact with others, but still maintained limited contact outside his family.  There is no evidence the Veteran had behavior that would show "gross repudiation of reality."  Instead, the examiner stated there was "no disturbance of mental stream, thought or perception."  There also was no evidence of daily fantasy, confusion, panic or aggressive behavior.  In sum, the evidence does not support a finding that the Veteran's symptoms met the criteria of 100 percent disability.

TDIU

The Board observes that applicable regulations in effect at the time between 12 May 1994 and 7 October 1996 provided that, in a case in which the only compensable service-connected disability was a mental disorder assigned a 70 percent evaluation and such mental disorder precluded the veteran from securing or following a substantially gainful occupation, a 100 percent schedular evaluation under the appropriate diagnostic code would be assigned. 38 C.F.R. § 4.16(c) (1995).  The evidence shows that the Veteran was unemployed during the period under review.  The Board observes that being unemployed is not the same as being unemployable.  The facts show and the Board has found that the Veteran's service-connected PTSD symptoms were severe.   The Veteran's inability to obtain or retain employment was impaired by his impaired memory and concentration, his poor insight and his reaction when dealing with people; that is, the tense and visibly anxious symptoms described by the examiner.  The Board accordingly finds that the Veteran is entitled to a 100 percent schedular evaluation under 38 C.F.R. § 4.16(c) (1995).

Schedular rating since 8 October 1996

As noted above, the Veteran's service-connected PTSD was rated 30 percent disabling effective from 12 May 1994 through 23 March 1999, 50 percent disabling effective 24 March 1999 through 3 February 2008, and 100 percent disabling effective from 4 March 2008.  The Board has just found that under the old criteria, the Veteran was entitled to a 70 percent disability rating.  As discussed below, the Board finds that the evidence shows he was entitled to a 70 percent disability rating under the new criteria as well.  A review of the medical evidence in the record follows.

The Veteran's PTSD was manifested in October 1997 by complaints of flashbacks of experiences in Korea, startle reaction, crowd avoidance, constricted mood, positive paranoia, reported auditory hallucinations.  The October 1997 examiner reported good memory and adequate concentration without suicidal or homicidal ideation, but also noted occasional tangential thought process and gave the Veteran a GAF score of 60.  The Board observes that GAF scores ranging from 51 to 60 "reflect more moderate symptoms" such as "flat affect and circumstantial speech, occasional panic attacks" or moderate difficulty in social, occupational, or school functioning.  Yet, the examiner also reported that the Veteran was not "socially impaired," and that he was occupationally impaired due to an injury he suffered at work.  The report shows that the Veteran was using Prozac to treat his PTSD, but that he did not get "regular psychiatric treatment."    

The Veteran's PTSD was manifested in March 1999 by complaints of persistent frustration, irritability and depression, severely impaired sleep including frequent night sweats and nightmares occurring about three or four times per week, isolation from family and friends, suspicious and hostile behavior toward others, crowd avoidance, flashbacks that occurred several times a week, and having no goal directed or pleasurable activity.  The examiner reported the Veteran exhibited sparse and non-spontaneous speech, avoidance of eye contact, depressed mood, paranoid persecutory ideation without suicidal or homicidal ideation, intact memory, impaired concentration, judgment that is compromised under stress and gave the Veteran a GAF score of 45.  As described above, GAF scores ranging from 41 to 50 reflect serious symptoms or any serious impairment in social, occupational or school functioning.    

The Veteran's PTSD was manifested in January 2002 with anxious, slightly hostile and low-spirited mood, reported auditory hallucinations, some paranoid ideation, slow reaction and memory and a GAF score of 51.  The Veteran's PTSD was manifested in July 2006 with reported nightmares, flashbacks, hypervigilance, startle reflex, anger and hostility, depressed mood, blunted affect, normal thought and concentration process, no suicidal or homicidal ideation, fair insight and judgment and fair impulse control and a GAF score of 50.

As noted, the Veteran met the criteria for a 70 percent disability rating under the prior criteria.  Under the criteria in effect from 8 October 1996, a 70 percent disability rating is warranted when there is evidence of symptoms such as suicidal ideation, obsessional rituals which interfere with routine activities, intermittently illogical, obscure, or irrelevant speech, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, impaired impulse control, spatial disorientation, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances, and evidence the Veteran has inability to establish and maintain effective relationships.  

Here, there is evidence that the Veteran had hypervigilant activity that prevented him from sleeping normally.  There is evidence that he had persistent auditory hallucinations manifested by reported voices of "people being killed."  His thought process was described as tangential and paranoid.  The Veteran's responses were that he was irritable, tense and suspicious, and he was described by examiners as being hostile, although not violent.  He described how he isolated himself from friends and family and avoided crowds.  His impulse control was described as "fair."  His concentration was impaired and he was described as being "easily distracted."  His GAF scores ranged from 45-to-51 with the exception of the GAF score of 60 provided by the 1997 examiner.  The Board notes that if all examination reports are read as a whole, they report strikingly similar symptoms.

The Board notes that the Veteran does not meet all 70 percent criteria.  But, the law does not require that he meet all of the criteria of a specific disability rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002) [the specified factors for each incremental rating were examples rather than requirements for a particular rating; analysis should not be limited solely to whether the claimant exhibited the symptoms listed in the rating scheme].   After a review of all the evidence, the Board finds that during the period between 8 October 1996 and 3 February 2008 the Veteran's PTSD symptoms are most accurately described in the criteria contained in the 70 percent disability rating of Diagnostic Code 9411.

As above, the Board has considered whether the Veteran is entitled to a 100 percent disability rating during that period.  In sum, the record evidence does not show gross impairment in thought processes or communication.  As noted, the examiners noted "some" paranoid ideation and some found tangential speech, but none found gross impairment of thought processes.  Similarly, some examiners found the Veteran's responses to be slow, but not grossly impaired.  The Veteran never manifested delusions, but persistently manifested auditory hallucinations.  Those hallucinations did not, however, elicit behavior that was unusual or inappropriate by the Veteran.  There is no evidence the Veteran has been violent or has threatened or is in danger of hurting others, but there is evidence he is irritable and hostile toward strangers.  The Veteran's personal grooming and hygiene have always been described as being appropriate.  The Veteran has not been shown to be disoriented to time or place.  His memory loss has not prevented him from remembering names of family members or his own name; rather, the examiners have described his memory as impaired, or that his fund of knowledge was limited.  For those reasons, the Board finds that the symptoms reported by the examiners between 1996 and prior to February 2008 are best described by the 70 percent criteria and do not meet the 100 percent criteria.

For the reasons stated above, the Board finds that the Veteran's claim for a disability rating in excess of 30 percent for service-connected PTSD is warranted and the Board assigns a disability rating of 70 percent from the date of service connection to 3 February 2008.

TDIU

The Board observes that the Court has held that "a request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if a disability upon which entitlement to TDIU is based has already been found to be service connected, as part of a claim for increased compensation."  See Rice v. Shinseki, 22 Vet. App. 447 at 453-54 (2009).  Hence, the Board will address whether the evidence or record supports a finding that TDIU benefits are warranted. 

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16 (2010).  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15 (2010).

"Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment shall not be considered substantially gainful employment."  38 C.F.R. § 4.16(a) (2010).  The Court noted the following standard announced by the United States Eighth Circuit Court of Appeals in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be a total 'basket case' before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.

Moore, 1 Vet. App. at 359.

As noted above, a claim for a total disability rating based upon individual unemployability "presupposes that the rating for the [service-connected] condition is less than 100%, and only asks for TDIU because of 'subjective' factors that the 'objective' rating does not consider."  Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court referred to apparent conflicts in the regulations pertaining to individual unemployability benefits.  Specifically, the Court indicated there was a need to discuss whether the standard delineated in the controlling regulations was an "objective" one based on the average industrial impairment or a "subjective" one based upon the veteran's actual industrial impairment.  In a pertinent precedent decision, the VA General Counsel concluded that the controlling VA regulations generally provide that veterans who, in light of their individual circumstances, but without regard to age, are unable to secure and follow a substantially gainful occupation as the result of service-connected disability shall be rated totally disabled, without regard to whether an average person would be rendered unemployable by the circumstances.  Thus, the criteria include a subjective standard.  It was also determined that "unemployability" is synonymous with inability to secure and follow a substantially gainful occupation.  VAOPGCPREC 75-91 (Dec. 27, 1991).  In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training and previous work experience, but not to his age or to any impairment caused by non service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2010).

A total disability rating for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more.  If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and the combined rating must be 70 percent or more. 38 C.F.R. § 4.16(a) (2010).

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for eligibility for a total rating set forth in 
38 C.F.R. § 4.16(a), such case shall be submitted for extraschedular consideration in accordance with 38 C.F.R. § 3.321 (2010).

The evidence has been stated above.  The Board first notes that the Veteran is solely service-connected for PTSD.  As stated above, the Board has found that the Veteran's PTSD met the criteria for a 70 percent disability rating from the date of his service connection, 12 May 1994.  Because the Veteran's combined disability rating is 70 percent, with one of his disabilities being at least 40 percent disabling (his PTSD is rated as 70 percent disabling), his service-connected disability meets the schedular criteria for consideration of TDIU under 38 C.F.R. § 4.16(a) (2010).  The question that remains to be answered is whether the Veteran's service-connected disabilities render him unemployable.  For the following reasons, the Board finds that they do render him unemployable.

The Veteran's symptoms made it difficult for him to be around people and made him irritable, hostile and suspicious of strangers.  The record shows that the Veteran reported having many conflicts with co-workers and supervisors prior to his leaving employment.  His poor memory and impaired concentration also made it difficult for him to seek and maintain employment.  He was, by all accounts, only able to deal with his life by staying isolated from strangers.  His only regular activity outside his residence was church attendance with his second wife.  The Board observes that the stress found in average employment is likely to exceed that found in a familiar church setting.  As noted by the March 1999 examiner, the Veteran had "compromised" judgment under stress.

In sum, the Board finds that the criteria for TDIU are met under both new and prior criteria and that the Veteran is entitled to TDIU benefits effective from 12 May 1994.


ORDER

1.  Entitlement to a disability rating of 70 percent for service-connected PTSD is granted effective from 12 May 1994 to 3 February 2008, subject to controlling regulations governing the payment of monetary benefits.

2.  Entitlement to TDIU is granted effective 12 May 1994, subject to controlling regulations governing the payment of monetary benefits.




____________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


